Citation Nr: 1011359	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-28 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of right hip strain, currently rated 
noncompensable prior to October 21, 2009.

2.  Evaluation of right hip strain, currently rated 10 
percent disabling from October 21, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from February 1999 to 
September 2003.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that decision, the RO granted 
service connection for right hip strain (claimed as right 
patellar tendonitis), and assigned a noncompensable rating.  
In November 2009, the RO increased the rating to 10 percent, 
effective October 21, 2009, thus creating a "staged" rating 
for the Veteran's right hip strain.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  The Board will therefore 
consider whether the Veteran is entitled to an initial 
compensable rating for her right hip strain prior to October 
21, 2009, and to a rating higher than 10 percent from that 
date.

Jurisdiction over this case was subsequently transferred to 
the VARO in Oakland, California, and that office forwarded 
the appeal to the Board.


FINDINGS OF FACT

1.  Prior to October 21, 2009, there was right hip flexion to 
125 degrees, extension to 30 degrees, abduction to 45 
degrees, and adduction to 25 degrees; the range of motion of 
the right hip was limited by pain and there was tenderness to 
palpation of the inner aspect of the right hip. 

2.  From October 21, 2009, there was right hip flexion to 60 
degrees, extension to 25 degrees, abduction to 40 degrees, 
and adduction to 15 degrees, all with pain; there was also 
weakness with flexion and adduction, muscle strength was 
decreased in the right leg to 4/5, and the Veteran was unable 
to fully squat on her right leg.




CONCLUSIONS OF LAW

1.  The criteria have been met for a rating of 10 percent for 
right hip strain prior to October 21, 2009.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5253 (2009).

2.  The criteria have been met for a rating of 20 percent for 
right hip strain from October 21, 2009.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5253 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

As noted above, the claim for a higher initial rating for 
right hip strain arises from the Veteran's disagreement with 
the initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 
38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs).  The only post-service treatment records 
identified by the Veteran were those from Kaiser Permanente 
Hospital, including records relating to a November 19, 2007 
right hip arthroscopic surgery.  The RO requested these 
records in November 2008.  In a December 2008 response, an 
Affidavit of Custodian of Records indicated that the no 
medical records were founding response to the RO's request.  
As the initial response to the RO's request indicated that 
the records sought did not exist and that a follow-up request 
for them would be futile, an additional request was not 
required.  See 38 C.F.R. § 3.159(c)(1).

After making reasonable efforts to obtain adequately 
identified records, VA is unable to secure same, VA must 
notify the Veteran and (a) identify the specific records VA 
is unable to obtain; (b) briefly explain the efforts that VA 
made to obtain those records; (c) describe any further action 
to be taken by VA with respect to the claim; and (d) notify 
claimant that he/she is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 
3.159(e)(1).  The RO did not fully comply with this 
requirement.  The RO informed the Veteran in a November 2008 
letter that it had requested copies of the Kaiser Permanente 
treatment records, but that it was still the Veteran's 
responsibility to see that VA received this information.  The 
RO did not inform her that it was unable to obtain these 
records or describe further action to be taken.  However, 
this non-compliance did not prejudice the Veteran.  The 
Veteran submitted CDs containing images of the November 2007 
right hip arthroscopy (which the RO printed and associated 
with the claims file).  This reflects that she knew that the 
RO could not obtain the records of the that procedure and 
that she provided the records that were available.  The error 
was thus not outcome determinative and did not affect he 
essential fairness of the proceedings.  See 38 C.F.R. § 
19.9(a)(1) (Board remand required only when further action 
"is essential for a proper appellate decision").  Cf. 
38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due 
account of the rule of prejudicial error); Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative).

The Veteran was also afforded a VA-authorized September 2003 
examination and an October 2009 VA examination, each of which 
contained findings regarding the severity of her right hip 
strain.  As shown below, these findings provided a sufficient  
basis on which to rate the Veteran's right hip strain.  In 
the March 2010 brief, the Veteran's representative noted that 
the October 2009 VA examiner indicated increased limitation 
of motion on repetition but did not state the range of 
additional impairment, and that he did not opine as to 
whether the Veteran is able to cross her legs, which is the 
criterion for a 10 percent for impairment of the thigh under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5253.  Given that the 
Veteran has already been granted a 10 percent rating under DC 
5253 from October 21, 2009, and the ratings for the stage 
prior to and from this date that rating are being increased 
based in part on additional limitation of motion due to pain, 
the Board finds that any error in this regard did not 
prejudice the Veteran.  See 38 C.F.R. § 19.9(a)(1) (Board 
remand required only when further action "is essential for a 
proper appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) 
(West 2002) (Court must take due account of the rule of 
prejudicial error).  The Veteran also made more general 
contentions as to the inadequacy of the October 2003 VA 
examination in her September 2005 substantive appeal (VA Form 
9).  However, the Veteran was afforded an additional VA 
examination after she made these contentions, and the 
examinations reports were both adequate for rating purposes 
as shown below. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for an initial compensable rating 
prior to October 21, 2009 and for a rating higher than 10 
percent from that date, for right hip strain, and thus ready 
to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this one where the initial rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim. 
Fenderson v. West, 12 Vet. App. 119 (1999).  In fact, the RO 
granted a 10 percent rating for only that stage of the appeal 
from October 21, 2009, and the Board has therefore considered 
whether the Veteran is entitled to an initial compensable 
rating prior to that date and a rating higher than 10 percent 
on and thereafter.

The Veteran's right hip strain is rated noncompensable prior 
to October 21, 2009.  A compensable rating is warranted where 
there is periarticular pathology productive of painful 
motion. 38 C.F.R. § 4.59.  Alternatively, the evidence must 
approximate the functional equivalent of flexion limited to 
45 degrees, extension limited to 5 degrees, or limitation of 
rotation such that toe-out is not more than 15 degrees or the 
legs cannot be crossed.  38 C.F.R. § 4.17a, DCs 5251, 5252, 
5253.

Normal ranges of motion of the hip are flexion from 0 degrees 
to 125 degrees, and hip abduction from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.

DC 5251 provides a 10 percent disability rating for 
limitation of extension of the thigh that is limited to 5 
degrees. 

DC 5252 provides ratings based on limitation of flexion of 
the thigh.  A 10 percent disability rating is for flexion of 
the thigh that is limited to 45 degrees.  A 20 percent 
disability rating is for flexion of the thigh that is limited 
to 30 degrees.  38 C.F.R. § 4.71a.

DC 5253 provides a 10 percent evaluation when there is 
limitation of abduction of the thigh such that the legs 
cannot be crossed or there is limitation of rotation such 
that it is not possible to toe out more than 15 degrees.  A 
20 percent evaluation is warranted with limitation of 
abduction of the thigh, with motion lost beyond 10 degrees.

DC 5250 provides for higher ratings for ankylosis and DCs 
5254 and 5255 provide for higher ratings for flail joint and 
femur impairment.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are also for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

On the September 2003 VA examination, right hip joint range 
of motion was to 125 degrees without pain, extension to 30 
degrees, adduction to 25 degrees, abduction was to 45 
degrees, external rotation was to 60 degrees with pain at 50 
degrees, and internal rotation was to 40 degrees with pain at 
40 degrees.  There was also mild tenderness to palpation of 
the inner aspect of the right hip.  The examiner reiterated 
that range of motion of the right hip joint was limited by 
pain, and also noted that it was not limited by fatigue, 
weakness, lack of endurance, or incoordination.  There was 
also no heat, redness, swelling, effusion, drainage, abnormal 
movement, or instability.  X-rays were negative.

Given that there was some limitation of motion due to pain, 
in particular external rotation, the Board finds that the 
Veteran's symptoms more nearly approximate the criteria for a 
10 percent rating under DC 5253 for limitation of rotation.  
38 C.F.R. § 4.7.  This rating is particularly warranted in 
light of the fact that the Veteran had periarticular 
pathology and pain on motion of the right hip, and 38 C.F.R. 
§ 4.59 dictates at least the minimum compensable rating for 
such symptomatology.  A rating higher than 10 percent is not 
warranted, however, because, other than external rotation, 
range of motion figures were at or near normal, and there 
were no other DeLuca-related such as fatigue or weakness, 
swelling, or ankylosis, flail joint, or femur impairment 
warranting any higher rating under DCs 5250 through 5255.

On the October 21, 2009 VA examination, all range of motion 
was accomplished with pain, with flexion to 60 degrees, 
extension to 25 degrees, abduction to 40 degrees, adduction 
to 15 degrees, internal rotation to 13 degrees, and external 
rotation to 20 degrees.  Popping was noted with abduction.  
The DeLuca factor with three repetitions was 0, but there was 
weakness with flexion and adduction.  Muscle strength was 
decreased in the right leg to 4/5, and the Veteran was unable 
to fully squat on her right leg.  Given the significant 
reduction in range of motion due to pain in all planes of 
motion, as well as weakness with flexion and adduction, 
inability to fully squat, and reduction in muscle strength, 
the Board finds that from October 21, 2009, the Veteran's 
right hip strain symptoms more nearly approximate the 
impairment of the thigh limitation of abduction beyond 10 
degrees warranting a 20 percent rating under DC 5253.  
38 C.F.R. § 4.7.

A higher rating is not warranted from October 21, 2009 under 
any of the other potentially applicable diagnostic codes 
because these symptoms do not result in the equivalent of 
flexion limited to 20 degrees warranting a 30 percent rating 
under DC 5252, or ankylosis, flail joint, or femur impairment 
warranting higher ratings under DCs 5250, 5254, or 5255.  

With regard to the staged ratings granted above, the Board 
notes that there was a clear change in functional ability 
between the two examinations discussed above, as indicated by 
symptomatology including range of motion figures.  There is 
no evidence from the period between the two examinations 
establishing when this change in functional impairment 
occurred.  Therefore, there is no basis for the higher, 20 
percent rating prior to October 21, 2009.

In addition, the symptoms of the Veteran's right hip 
disability including pain did not result in compensable 
limitation of motion during the appeal period with regard to 
any plane of motion.  Thus, no separate or additional rating 
is warranted.

In making the above findings, the Board has taken into 
consideration the Veteran's statements.  For example, in her 
November 2004 statement, the Veteran noted right hip pain and 
hip discomfort, causing difficulty in walking or sitting for 
extended periods and other activities of daily living.  
However, the ratings granted by the RO and the Board have 
fully taken account of the limitations caused by the 
Veteran's pain, and to the extent that her statements 
indicate that any higher rating is warranted, their probative 
value is outweighed by the statements of the medical 
professionals who performed the September 2003 and October 
2009 VA examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (qualifications of person opining is a 
threshold factor to consider when weighing opinions as to 
medical matters).  Stated differently, the Veteran's 
pleadings and lay statements establish some level of 
functional impairment but are otherwise nonspecific as to her 
actual limitation of motion.

The Board also notes that, with regard to the Veteran's 
November 2007 surgery, she requested a temporary total rating 
based on the need for six weeks of convalescence.  See 
38 C.F.R. § 4.30 (2009).  In response, the RO undertook 
development including requests for relevant records, but, as 
noted above, the RO could not obtain, and the Veteran did not 
submit, evidence of the November 2007 operation other than 
the CDs with images of the procedure performed.  The RO 
denied the claim for a temporary total rating in March 2009.  
To the extent that this issue is before the Board on the 
instant appeal notwithstanding the lack of a notice of 
disagreement with the March 2009 rating, the records 
submitted and the other evidence in the claims file show only 
that the Veteran underwent an operation, and not the degree 
of functional impairment required for a temporary total 
rating under 38 C.F.R. § 4.130.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The first question is whether the 
schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the 
Veteran's right hip strain are fully contemplated by the 
applicable rating criteria.  Thus, consideration of whether 
the Veteran's disability picture exhibits other related 
factors such as those provided by the regulations as 
"governing norms" is not required.  In any event, the Veteran 
did not claim, and the evidence does not reflect, that there 
has been marked interference with employment, frequent 
hospitalization, or that the Veteran's symptoms have 
otherwise rendered impractical the application of the regular 
schedular standards.  Therefore, referral for consideration 
of an extraschedular evaluation for right hip strain is not 
warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

A 10 percent rating is granted for right hip strain prior to 
October 21, 2009, subject to controlling regulations 
governing the payment of monetary awards.

A 20 percent rating is granted for right hip strain from 
October 21, 2009, subject to controlling regulations 
governing the payment of monetary awards.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


